Case 5:20-bk-03429-PMM   Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01   Desc
                         Main Document    Page 1 of 12
Case 5:20-bk-03429-PMM   Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01   Desc
                         Main Document    Page 2 of 12
                                                                                      Rev. 12/01/19


   B.   Additional flan funding From Liquidation °t Assets/Other
                  1. The Debtor estimates that the liquidation value of this estate is
                     $            _ . (Liquidation value is calculated as the value of all non­
                     exempt assets after the deduction of valid liens and encumbrances and
                     before the deduction ofTrnstee fees and priority claims.)

        Check one of the following two lines.

        X      No assets will be liquidated. If this line is check,ed, skip§ 1.B.2 and complete§ 1.B.3
               ifapplicable.

               Certain assets will be liquidated as follows:

                 2. In addition to the above specified plan payments, Debtor shall dedicate to
                    the plan proceeds in the estimated amount of$                    _ from the sale
                    of property known and designated as _________
                                                         . All sales shall be completed by
                                             , 20_. If the prope1ty does not sell by the date
                    specified, then the disposition of the property shall be as follows:


                 3. Other payments from any somce(s) (describe specifically) shall be paid to
                    the Trnstee as follows:  ------------------


2. SECURED CLAIMS.

   A.   Pre-Copfirmatiop Distrihutjops. Check one.
   X        None. If "None" is checked, the rest of§ 2.A need not be completed or reproduced.

            Adequate protection and conduit payments in the following amounts will be paid by
            the Debtor to the Trnstee. The Trnstee will disbmse these payments for which a proof
            of claim has been filed as soon as practicable after receipt of said payments from the
            Debtor.




                                                 3


Case 5:20-bk-03429-PMM         Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01                    Desc
                               Main Document    Page 3 of 12
                                                                                       Rev. 12/01/19


                    Name of Creditor                            Last Four Digits        Estimated
                                                                  of Account            Monthly
                                                                   Number               Payment




         1. The Tmstee will not make a partial payment. If the Debtor makes a partial plan
            payment, or if it is not paid on time and the Tmstee is unable to pay timely a payment
            due on a claim in this section, the Debtor's cure of this default must include any
            applicable late charges.

         2. If a mo1igagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in
            the conduit payment to the Trustee will not require modification of this plan.

    B.   Mortgages aucJudipg Claims secured by Debtor's Pripcipal Residepce} and Qther
         Direct Payments by Debtor. Check one.

            None. If "None" is checked, the rest of§ 2.B need not be completed or reproduced.

     X      Payments will be made by the Debtor directly to the creditor according to the original
            contract tenns, and without modification of those terms unless othe1wise agreed to by
            the contracting parties. All liens survive the plan if not avoided or paid in full under
            the plan.

     Name of Creditor                      Description of Collateral               Last Four Digits
                                                                                     of Account
                                                                                      Number

Pennstar Bank/ NBT Bank             2877 Slate Ct., Lake Ariel, PA 18436


GM Financial                         2015 Chevrolet Equinox




                                                 4


Case 5:20-bk-03429-PMM          Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01                 Desc
                                Main Document    Page 4 of 12
Case 5:20-bk-03429-PMM   Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01   Desc
                         Main Document    Page 5 of 12
                                                                                     Rev. 12/01/19


          1. The allowed secured claims listed below shall be paid in full and their liens
             retained until the earlier of the payment of the underlying debt determined under
             nonbankruptcy law or discharge under §1328 of the Code.

          2. In addition to payment of the allowed secured claim, present value interest
             pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount
             listed below, unless an objection is raised. If an objection is raised, then the court
             will determine the present value interest rate and amount at the confirmation
             hearing.

          3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was
             paid, payments on the claim shall cease.

  Name of Creditor         Description of Collateral       Principal      Interest     Total to be
                                                           Balance of       Rate      Paid in Plan
                                                             Claim




   E. Secured claims for which a § 506 valuation is applicable. Check one.

    X
   ___    None. If “None” is checked, the rest of § 2.E need not be completed or reproduced.
   ___    Claims listed in the subsection are debts secured by property not described in § 2.D of
          this plan. These claims will be paid in the plan according to modified terms, and liens
          retained until the earlier of the payment of the underlying debt determined under
          nonbankruptcy law or discharge under §1328 of the Code. The excess of the
          creditor’s claim will be treated as an unsecured claim. Any claim listed as “$0.00” or
          “NO VALUE” in the “Modified Principal Balance” column below will be treated as
          an unsecured claim. The liens will be avoided or limited through the plan or Debtor
          will file an adversary or other action (select method in last column). To the extent not
          already determined, the amount, extent or validity of the allowed secured claim for
          each claim listed below will be determined by the court at the confirmation hearing.
          Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid,
          payments on the claim shall cease.




                                                6


Case 5:20-bk-03429-PMM        Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01                 Desc
                              Main Document    Page 6 of 12
                                                                                     Rev. 12/01/19


 Name of Creditor           Description of        Value of      Interest Total            Plan,
                             Collateral          Collateral       Rate Payment         Adversary
                                                 (Modified                              or Other
                                                 Principal)                              Action




   F. Surrender of Collateral. Check one.

   X
   ___     None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.

   ___     The Debtor elects to surrender to each creditor listed below the collateral that secures
           the creditor’s claim. The Debtor requests that upon confirmation of this plan or upon
           approval of any modified plan the stay under 11 U.S.C. §362(a) be terminated as to
           the collateral only and that the stay under §1301 be terminated in all respects. Any
           allowed unsecured claim resulting from the disposition of the collateral will be treated
           in Part 4 below.

         Name of Creditor                     Description of Collateral to be Surrendered




   G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens. Check
      one.

   ___
    X      None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.




                                                7


Case 5:20-bk-03429-PMM         Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01                Desc
                               Main Document    Page 7 of 12
                                                                                             Rev. 12/01/19


     ___        The Debtor moves to avoid the following judicial and/or nonpossessory, nonpurchase
                money liens of the following creditors pursuant to § 522(f) (this § should not be used
                for statutory or consensual liens such as mortgages).

 Name of Lien Holder


 Lien Description
 For judicial lien, include court
 and docket number.
 Description of the
 liened property
 Liened Asset Value
 Sum of Senior Liens
 Exemption Claimed
 Amount of Lien
 Amount Avoided


3. PRIORITY CLAIMS.

    A. Administrative Claims

          1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by
             the United States Trustee.

          2. Attorney’s fees. Complete only one of the following options:

                a. In addition to the retainer of $ 1,400.00 already paid by the Debtor, the amount
                   of $      3,100.00         in the plan. This represents the unpaid balance of the
                   presumptively reasonable fee specified in L.B.R. 2016-2(c); or

                b. $_____________ per hour, with the hourly rate to be adjusted in accordance with
                   the terms of the written fee agreement between the Debtor and the attorney.
                   Payment of such lodestar compensation shall require a separate fee application
                   with the compensation approved by the Court pursuant to L.B.R. 2016-2(b).

          3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
                    one of the following two lines.

                ___
                X           None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                            reproduced.

                ___         The following administrative claims will be paid in full.

                                                         8


Case 5:20-bk-03429-PMM                  Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01                Desc
                                        Main Document    Page 8 of 12
                                                                                   Rev. 12/01/19




            Name of Creditor                                Estimated Total Payment




   B. Priority Claims (including, certain Domestic Support Obligations

      Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
      unless modified under §9.


            Name of Creditor                                Estimated Total Payment




   C. Domestic Support Obligations assigned to or owed to a governmental unit under 11
      U.S.C. §507(a)(1)(B). Check one of the following two lines.

      ___
       X     None. If “None” is checked, the rest of § 3.C need not be completed or
             reproduced.

      ___    The allowed priority claims listed below are based on a domestic support
             obligation that has been assigned to or is owed to a governmental unit and will be
             paid less than the full amount of the claim. This plan provision requires that
             payments in § 1.A. be for a term of 60 months (see 11 U.S.C. §1322(a)(4)).

            Name of Creditor                                Estimated Total Payment




                                              9


Case 5:20-bk-03429-PMM       Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01               Desc
                             Main Document    Page 9 of 12
Case 5:20-bk-03429-PMM   Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01   Desc
                         Main Document   Page 10 of 12
Case 5:20-bk-03429-PMM   Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01   Desc
                         Main Document   Page 11 of 12
                                                                                      Rev. 12101/19

If the above Levels are filled in, the rest of§ 8 need not be completed or reproduced. If the above
Levels are not filled-in, then the order of distribution of plan payments will be detennined by the
Tmstee using the following as a guide:

Level 1: Adequate protection payments.
Level 2: Debtor's attorney's fees.
Level 3: Domestic Support Obligations.
Level 4: Priority claims, pro rata.
Level 5: Secured claims, pro rata.
Level 6: Specially classified unsecured claims.
Level 7: Timely filed general unsecured claims.
Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision
placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be flied as
one document, not as a plan and exhibit.)

Mrs. Russo's tempora1y, seasonal employment will cease in April 2021. In the event that Mrs.
Russo becomes gainfully employed, Debtors shall immediately info1m counsel and within a
period not to exceed thi1iy (30) days, counsel shall file any and all necessaiy amendments.




Dated: 03/15/2021                         Isl Jason P. Provinzano, Esquire
                                          Attorney for Debtor


                                          Isl Neil Theodore Russo
                                          Debtor


                                          Isl Yvonne Nichelle Russo
                                          Joint Debtor



By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
also certifies that this plan contains no nonstandai·d provisions other than those set out in§ 9.



                                                12

Case 5:20-bk-03429-PMM        Doc 36 Filed 03/16/21 Entered 03/16/21 10:19:01                 Desc
                              Main Document   Page 12 of 12
